Per Cueiam.
The record is voluminous and the briefs are exhaustive. We have given the exceptions filed by both parties due consideration and have discovered no assignment of error which calls for special discussion. The trial court overruled all exceptions and objections to rulings, findings of fact, and conclusions of law except the 17, 25 and 26 findings of fact, and as to these sustained the defendant’s exceptions. The pertinent principles of law are familiar and the judgment of the court accords with previous decisions and should be affirmed. Judgment
Affirmed.